In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, M.P. Santini, Inc., appeals from (1) an order of the Supreme Court, Queens County (Rosenzweig, J.), dated March 13, 1989, which granted the petition and denied the cross application to vacate the award, and (2) a judgment of the same court dated May 14, 1989, which confirmed the award.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
Under the facts of this case, the Supreme Court did not err in confirming the arbitration award. Bracken, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.